I concur in that part of the majority decision which reverses the summary judgment entered by the trial court in favor of appellee Mary Bilek. However, I respectfully dissent from that part of the majority decision which affirms the summary judgment entered in favor of appellee Reider's.
Reider's operates a supermarket which sells food and other merchandise. To increase its sales and as a convenience to its customers, Reider's provides its customers with shopping carts.
Appellant, age seventy-five, while shopping at Reider's, had just selected a product from a storage cabinet and was placing it into her cart when she was struck on the right knee by a cart being pushed by Mary Bilek's child who was four years of age. It is alleged that she sustained serious damage to her knee and ultimately required surgery for a knee replacement.
In an affidavit signed by Cashman and filed in opposition to Reider's motion for summary judgment, she indicated that she was a regular customer at Reider's and had often seen children pushing carts which struck counters, knocked merchandise off shelves, ran into other carts and struck various people.
2 Restatement of the Law 2d, Torts (1965) 126-127, Section 318, lends support to appellant's claims of negligence against Reider's. It states:
"§ 318. Duty of Possessor of Land or Chattels to Control Conduct of Licensee
"If the actor permits a third person to use land or chattels in his possession otherwise than as a servant, he is, if present, under a duty to exercise reasonable care so to control the conduct of the third person as to prevent him from intentionally harming others or from so *Page 145 
conducting himself as to create an unreasonable risk of bodily harm to them, if the actor
"(a)  knows or has reason to know that he has the ability to control the third person, and
"(b)  knows or should know of the necessity and opportunity for exercising such control."
Reider's was the possessor of the cart being pushed by the four-year-old girl. While it must be conceded that the operator of a business is not the insurer of the safety of its customers, it is clear to me that Reider's, as the possessor of the carts in its store, had the duty to exercise reasonable care to control the conduct of third persons not only when it knew of the necessity for doing so but also when, as a reasonable storekeeper, it should have known that it had the ability to control the third persons.
When the occupier of premises knows of, or in the exercise of ordinary care should have known of, the existence of a danger which causes injury to a business invitee, he is liable therefor. See Howard v. Rogers (1969), 19 Ohio St. 2d 42 [48 O.O.2d 52], paragraph three of the syllabus; Holdshoe v. Whinery (1968),14 Ohio St. 2d 134, 138 [43 O.O.2d 240].
"Summary judgment should be used cautiously so as not to usurp a litigant's right to trial where conflicting facts and * * * [circumstances] are present. * * *" Viock v. Stowe-Woodward Co.
(1983), 13 Ohio App. 3d 7, paragraph one of the syllabus; Shaw v.Central Ohio Asphalt Corp. (1981), 5 Ohio App. 3d 42, 44.
It is this standard which often precludes summary judgment where the factfinder must evaluate claimed negligent conduct, even where the conduct is undisputed. Whiteleather v. Yosowitz
(1983), 10 Ohio App. 3d 272, 274.
Upon my review of the record in this cause, I find that issues of fact exist as to whether Reider's exercised the required degree of care toward appellant. For these reasons I conclude that the trial court erred in granting Reider's motion for summary judgment.
Accordingly, I would reverse the summary judgment entered in favor of Reider's and remand this cause to the lower court for trial on that issue also.